Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach the limitation of independent claims 1 and 11, “receive, from the first device, a first attention signal captured by the first device around the first time; receive from the second device, a second attention signal captured by the second device around the first time; determine, based on a comparison of the first attention signal and the second attention signal, that the first device was the most likely intended recipient device of the first trigger phrase among the first device and the second device; render a response to the first spoken utterance via the first device in response to the determination that the first device was the most likely intended recipient device; and cause the second device to not render a response to the first spoken utterance in response to the determination that the first device was the most likely intended recipient device of the first trigger phrase.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record LEE (US 2015/0279356 A1) teach: [0062] A server may process speech signals transmitted from a plurality of terminals by a cross correlation method such as a generalized cross correlation (GCC) for a specific frequency band. Speech signals may be synchronized by, for example, obtaining a coefficient of correlation between each speech signal and reference speech signal that is already known, and using a point of a maximum coefficient. Accordingly, time of arrival when a speaker's speech reaches each terminal, or delayed time of arrival may be calculated. [0063] Then, a relative distance between each device and a speaker may be calculated by multiplying the calculated delayed time of arrival by a speed of sound. Further, locations of a speaker may be estimated based on differences in times of arrival when a speaker's speech sound reaches a plurality of terminals. Further, locations of a speaker may be estimated by, for example, using a location estimation method, such as Time of Arrival (TOA), Time Difference of Arrival (TDOA), or the like, and a triangulation method, which are well known in the art. By using the estimated speaker location and a terminal location that is already known, a distance between a speaker and a terminal may be calculated. [0064] Upon calculating a distance between a speaker and a terminal, a weighted value to be applied to speech signals from each terminal may be determined based on the calculated distance. The weighted value may be determined based on speech recognition performance according to distances. [0066] Data that indicates such relation between distances and speech recognition performance may be stored in terminals by manufacturers or providers, and may be transmitted to a server when terminals are connected to a network to be initialized, so that the data may be stored as part of terminal information to be used when determining a weighted value. [0068] Further, in an embodiment, speech recognized in a server may be compared to target information stored in advance to be used to determine a target device that is intended to be controlled through the command to perform a specific action, and upon comparison, the target information may be transmitted to a target device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656